—Judgment unanimously affirmed. Memorandum: As part of his plea bargain, defendant knowingly, voluntarily and intelligently waived his right to appeal. That waiver precludes review of the contention of defendant that his sentence is unduly harsh or severe (see, People v Allen, 82 NY2d 761, 763; People v Schwartz, 204 AD2d 973; People v Griggs, 199 AD2d 1073, lv denied 83 NY2d 853). (Appeal from Judgment of Onondaga County Court, Elliott, J.—Robbery, 1st Degree.) Present— Green, J. P., Pine, Fallon, Callahan and Davis, JJ.